Title: To Thomas Jefferson from Le Comte Diodati, 29 August 1806
From: Diodati, Le Comte
To: Jefferson, Thomas


                        
                            Monsieur le Président
                            
                            a Genéve le 29 Aoust 1806
                        
                        Je ne Sçaurois m’imaginer, par une Suite de toute mon Amitié et de Celle dont m’a réciproqués Monsieur
                            Jefferson pendant notre Séjour a Paris, Qu’il ayt reçu une Lettre, dont cy joint Copie, que j’eus l’Honneur de lui écrire
                            de BrunsWic il y a 5 Ans et que je fis remettre a Hambourg, au Consul Géneral des Etats unis de l’Amérique, pour la lui
                            faire parvenir Sans avoir Voulu me favoriser d’un mot de réponse et de Son Amitié, Malgré toutes ses grandes Occupations
                            dans le Poste Eminent qu’il remplit aujourd’hui avec tant de distinction; Je crois donc, que ma Lettre a été perdue et ne
                            lui est point par Venue, En conséquence et pressé, par un constant Sentiment d’attachement, pour Monsieur Jefferson,
                            malgré beaucoup de Temps écoulé et une grande Distance, Je viens le lui rappeller et me rappeller a Son Souvenir, et le
                            prier de me dire, Qu’il ne m’a point oublié, C’est tout ce que je désire et ce que je lui demande.
                        Depuis ma Susdite Lettre, Je suis revenu icy, ma Patrie, pour y achever ma Carriére, déja tres avançée. Voila
                            5 Ans que je Suis de retour, et que j’ay passés en plus grande partie a ma Campagne, Vivant beaucoup avec mon Parent et
                            Ami, Monsr. Tronchin, que Votre Excellence a aussi connu a Paris et qui m’a prie de le rappeller a Son Souvenir, de même
                            que Madame Diodati mon Epouse.
                        Je Vous Supplie Monsieur le Président d’agréer mes Voeux constants, pour Votre Santé, pour Votre Bonheur, de
                            même que le respectueux Attachement avec le quel je Serai toute ma Vie. 
                  Monsieur le Président de Votre Excellence le tres
                            Humble & tres devoué Serviteur
                        
                            Le Comte Diodati
                            
                        
                    